Case 2:19-cv-11076-LJM-EAS ECF No. 43, PageID.792 Filed 06/17/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




Davontae Ross, et al.,

                                    Plaintiff(s),
v.                                                     Case No. 2:19−cv−11076−LJM−EAS
                                                       Hon. Laurie J. Michelson
Nancy M. Blount, et al.,

                                    Defendant(s),



                           NOTICE OF TELEPHONIC CONFERENCE

   PLEASE TAKE NOTICE that a telephonic conference has been scheduled before District
Judge Laurie J. Michelson as follows:

       • STATUS CONFERENCE: August 19, 2021 at 02:00 PM

     The conference shall be initiated by .

     If possible, please refrain from the use of cell phones. If a party wishes to be called at a
number other than the one listed on the docket, please give that information to the party
initiating the call.

   ADDITIONAL INFORMATION: To participate in the conference, dial into the Eastern
District of Michigans telephone conference system at (866) 434−5269. The system will then
provide directions for joining the call; when asked for an access code, use 9819334. If
possible, please refrain from participating in the conference on a cell phone.



                                       Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/W. Barkholz
                                                    Case Manager

Dated: June 17, 2021
